The Honorable Claude V. Cash State Representative Route 2, Box 45 Trumann, AR 72478
Dear Representative Cash:
This is in response to your request for an opinion concerning the City of Trumann's jurisdiction to rezone property up to five (5) miles outside the city limits.
Please note that I have enclosed a copy of Attorney General Opinion 91-340, previously issued by this office, which addresses the zoning authority of cities over lands lying outside the corporate limits. It was concluded therein that cities other than those with populations of 8,000 or more and situated on navigable streams have the authority to plan, but not zone, outside the city limits. See Op. Att'y Gen. 91-340 at 5. The basis for this conclusion is fully set forth in the Opinion. Because the City of Trumann has a population under 8,000 and is not located on a navigable stream, it is my opinion that the city cannot exercise zoning authority outside the city limits.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh